OPINION
COHEN, Justice.
Appellant was convicted after a jury trial of indecency with a child, a second degree felony. Tex.Penal Code Sec. 21.11(a)(1). (Vernon 1981). He was sentenced to imprisonment for four (4) years.
In his first ground of error, appellant contends that the evidence to support the conviction was insufficient because the victim’s testimony was uncorroborated, as required by Tex.Code Crim.Pro. art. 38.07 (Vernon 1975). Article 38.07 provides:
A conviction under Chapter 21, Penal Code, is supportable on the uncorroborated testimony of the victim of the sexual offense if the victim informed any person, other than the defendant, of the alleged offense within six months after the date on which the offense is alleged to have occurred.
This is a conviction under Chapter 21 of the Penal Code. It is undisputed that there was no corroboration whatever of the victim’s testimony. The absence of corroborating evidence requires reversal unless the State proves that an outcry was made by the victim within six (6) months of the date on which the offense allegedly occurred.
*932The outcry in this case was made on November 11,1979. The indictment alleged that the offense occurred on or about May 15, 1979.
The testimony of the victim regarding the date of the offense was extremely vague. Her most specific testimony was that the offense occurred “around” May 15, 1979, during the morning hours, closer to lunch time than to breakfast.
The appellant sought to answer this testimony in two ways. First, he presented alibi testimony that on the morning of May 15 he had driven from Richmond, Texas, to downtown Houston to buy business supplies, a trip lasting forty-five minutes. He produced a receipt of that date from a store located in downtown Houston. He testified that he then returned to work in Richmond and produced the testimony of his employer and the employer’s time cards, confirming that on May 15, he had arrived at work at 1:30 p.m., and remained until 6:30 p.m.
Appellant’s evidence went further, however. He presented evidence to account for the victim’s whereabouts on May 15, 1979. The principal of the elementary school attended by the victim testified that the victim was in school all day on May 15 and every school day of that month.
At no time was there any evidence that the offense occurred on any day after May 15, 1979. At no time was the date of May 15, 1979, proved by any more specific evidence than the victim’s assertion that the offense occurred “around” that date.
Does this prove the commission of an offense within “six months” of the outcry on November 11,1979? In order to answer, we must decide the meaning of the words “six months” as used in art. 38.07.
Texas courts have held that a “month” means a solar month, that is, thirty days, not a calendar month, when the term is not defined by statute and is used in assessing punishment for a criminal offense. Presley v. State, 538 S.W.2d 624, 626 (Tex.Cr.App.1976); McKinney v. State, 43 Tex.Cr.R. 387, 66 S.W. 769, 770 (1902); Yeary v. State, 66 S.W. 1106, 1108 (Tex.Cr.App.1902). In Yeary, supra, the Court rejected the argument that a “month” meant the period of time from a numbered day in one month to the same numbered day of another month, although a civil statute authorized such a method of computing time. The Court stated:
We do not think said statute is applicable to criminal cases, which requires uniformity or equality in punishment. If the contention of appellants was sound, then one defendant, for the same offense, might be imprisoned for one term, and another defendant for a different term, according to the day and month of his conviction. We do not think the statute fixing a month as the minimum punishment ever intended such a result.
In McKinney v. State, supra, the Court engaged in an exhaustive discussion outlining the uncertainty in punishment which would occur if any measure of a “month” were used other than a thirty day period. The Court said:
In other words, the word month must be an inflexible period of a given number of days, consisting of a given number of hours and a given number of minutes and a given number of seconds. The minimum punishment must be uniform at all times and at all places. The dictionaries say, and the custom is, that in the computation of interest a month is understood to be thirty (30) days. Where a statute uses the words “thirty (30) days” in one place and “one month” in another, it has been held that the word “month” and the words “thirty (30) days” were synonymous. The State further submits, that, as a matter of common knowledge, a solar month, where simply the word “month” is to be defined in the abstract, and not any particular month or number of months is referred to, it is generally understood and accepted that a month is a period of 30 days. To hold that the words “one month” means one calendar month as fixed by the calendar, would work confusion, make the sentence indefinite, make the length of the portion of imprisonment depend upon accident and lead to a destruction of the statute.
*933The Code Construction Act, Tex.Rev.Civ. Stat.Ann. art. 5429b-2 (Vernon 1982) does not require a different result. In § 1.04 it defines “week” as seven (7) consecutive days and “year” as twelve (12) consecutive months. In § 2.04(c) it provides:
If a number of months is to be computed by counting the months from a particular day, the period ends on the same numerical day in the concluding month as the day of the month from which the computation is begun, unless there are not that many days in the concluding month, in which case the period ends on the last day of that month, (emphasis supplied)
The use of the word “if” in the section above indicates that a different standard may be used. Cases like Presley, McKinney, and Yeary, supra, explain the reason for requiring a different standard, namely, thirty days, in criminal cases. We hold that a “month,” as used in art. 38.07, means thirty consecutive days.
The Code Construction Act, § 2.04(a), provides:
In computing a period of days, the first day is excluded and the last day is included.
The first day of the period is May 15, 1979, and is excluded. The 180th day thereafter is November 11,1979, the day of outcry, and is included. Therefore, the State must prove that the offense occurred on or after May 15, 1979, in order to avoid the corroboration requirement of art. 38.07. There is no evidence in this record from any source which proves even by a preponderance of the evidence, much less beyond a reasonable doubt, that this offense occurred on May 15, or afterward. It is shown with equal probability by the State’s proof that it occurred before May 15, a time at which corroborating evidence would be required. The State’s only evidence was that the crime occurred “around May 15,” which means it could have occurred before, on, or after that date, each possibility being as likely as the others. The school principal’s testimony that the victim was in school all day on May 15, coupled with the victim’s testimony that the event occurred close to lunch time, is persuasive evidence that May 15, 1979, was not the date of the offense. The State produced no evidence from any source that the crime occurred on May 15, or anytime after May 15. Therefore, corroboration was required, and because there was none, the evidence was insufficient.
The State is not generally bound by the date alleged in the indictment when the date is preceded by the words “on or about.” Conviction in such case may be had upon proof that the offense was committed anytime before the return of the indictment which is within the period of limitations. Tex.Code Crim.Pro.Ann. art. 21.02(6) (Vernon 1966). Ex parte Hyett, 610 S.W.2d 787 (Tex.Cr.App.1981). Article 38.07, however, requires a different standard to determine whether corroboration is required in cases under chapter 21 of the Penal Code. Article 38.07 is a specific rule applying solely to the trial of sexual offenses under chapter 21 and, as such, it controls over any general provision in conflict with it. See Ex parte Harrell, 542 S.W.2d 169 (Tex.Cr.App.1976); Cuellar v. State, 521 S.W.2d 277 (Tex.Cr.App.1975); Tex.Rev.Civ.Stat.Ann. art. 5429b-2, § 3.06 (Vernon 1982). To allow the State to prove the date of an offense in the general, unspecific manner permitted by art. 21.02(6) and judicial decisions applying it in this case, where the timeliness of an outcry is an issue, would render art. 38.07 meaningless. It would, as stated in McKinney, supra, “lead to a destruction of the statute.”
In Hernandez v. State, 636 S.W.2d 617, 619 (Tex.App.—San Antonio 1982), the court stated:
Prior to amendment by the legislature in 1975, Article 38.07 ... addressed only the offense of seduction .... Prior law . . . also addressed the need for corroboration of the victim in seduction cases. Article 709 provided, “Female alleged to be seduced —In prosecutions for seduction, the female alleged to have been seduced shall be permitted to testify, but no conviction shall be had upon her testimony unless the same is corroborated by other evidence tending to connect the defendant with the offense charged.”
*934In 1975, the 64th Legislature extended the requirement for corroboration to include a necessity for corroborating the testimony of victims of all sexual offenses under Chapter 21, Penal Code, without regard to the victim’s age, except in those cases where an outcry is made within six (6) months after the date on which the offense is alleged to have occurred. In doing so, the Legislature sought to treat all victims identically by doing away with the need for corroboration when a timely outcry is made to someone other than the defendant, (emphasis supplied).
Until art. 38.07 was enacted, minor children, such as the victim here, enjoyed a favored status and were exempt from the requirement for corroboration of their testimony, without regard to timely outcry. Id. at 621; Hohn v. State, 538 S.W.2d 619 (Tex.Cr.App.1976). Article 38.07 changed this and imposed a corroboration requirement for the protection of the accused, even when the victim was a minor child. On at least two recent occasions since the passage of art. 38.07, the Legislature has again required corroboration of criminal allegations in certain circumstances. See Tex.Alco. Bev.Code § 101.06 (Vernon 1982); and Tex. Fam.Code Ann. § 54.03(e) (Vernon 1981); see also In the Interest of A.D.L.C., 598 S.W.2d 383 (Tex.Civ.App.—Amarillo 1980, no writ.).
It is our duty to enforce such statutes. Cases like Presley, McKinney, and Yeary, supra, require that defendants be treated alike in calculating time periods measured in “months.” Cases like Hernandez, supra, hold that the Legislature sought to treat all victims alike by imposing a corroboration requirement on all sex offense victims, including children.
Ground of error number one is sustained. We need not address the appellant’s other grounds of error.
The judgment of the district court is reversed because of insufficient evidence and is reformed to show an acquittal.
EVANS, C.J., dissents.